  EXHIBIT 10.1

 

PROMISSORY NOTE

 



As of November 6, 2015 

$250,000



 

FOR VALUE RECEIVED, the undersigned, (the "Maker"), hereby promises to pay to
the order of C. Lawrence Rutstein (the "Payee"), the principal sum of $250,000
pursuant to the terms and conditions set forth herein.

 

PAYMENT OF PRINCIPAL. The principal amount of this Promissory Note (the "Note")
and any accrued but unpaid interest shall be due and payable at the earlier to
occur of: 1) 180 days from the date hereof and; 2) the consummation of a
financing by Maker with gross proceeds to the Company of no less than
$1,000,000.

 

INTEREST. This Note shall bear interest at a rate of 8% per annum accruing from
the date hereof and payable to the Payee on a monthly basis.

 

PREPAYMENT. The Maker shall have the right at any time and from time to time to
prepay this Note in whole or in part without premium or penalty.

 

REMEDIES. No delay or omission on part of the holder of this Note in exercising
any right hereunder shall operate as a waiver of any such right or of any other
right of such holder, nor shall any delay, omission or waiver on any one
occasion be deemed a bar to or waiver of the same or any other right on any
future occasion. The rights and remedies of the Payee shall be cumulative and
may be pursued singly, successively, or together, in the sole discretion of the
Payee.

 

GOVERNING LAW. This Note shall be governed by, and construed in accordance with,
the laws of the State of Florida.

 

SUCCESSORS: All of the foregoing is the promise to Maker and shall bind Maker
and Maker's successors, heirs and assigns; provided, however, that Maker may not
assign any of its rights or delegate any of its obligations hereunder without
the prior written consent of the holder of this Note.

 

IN WITNESS WHEREOF, Maker has executed this Promissory Note as of the day and
year first above written.

 



    MAKER:/s/ Bobby Bliar

 

 

Multimedia Platforms, Inc.

 

 

 

Bobby Blair, Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

PAYEE: 

/s/ C. Lawrence Rutstein 

 

 

 

C. Lawrence Rutstein 

 

